                      Case 2:20-cv-00575-DSC Document 4 Filed 05/05/20 Page 1 of 2



                                      UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF PENNSYLVANIA
                                          PITTSBURGH DIVISION

            GREGORY BENGTSON, Individually and For                       Case No. 20-cv-575
            Others Similarly Situated,
                                  Plaintiff,                             JURY TRIAL DEMANDED

            v.                                                           COLLECTIVE ACTION PURSUANT
                                                                         TO 29 U.S.C. § 216(b)
            SYNERGY INSPECTIONS, LLC,
                           Defendant.



                        PLAINTIFF’S NOTICE OF DISMISSAL WITHOUT PREJUDICE

                   Plaintiff Gregory Bengtson (“Bengtson”) gives Notice of Dismissal of his allegations in the

           present litigation, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). This lawsuit was filed on

           April 21, 2020, and Synergy Inspections, LLC has not answered or filed a motion for summary

           judgment. This dismissal therefore takes effect upon its filing, without further action of the Court.

           FED. R. CIV. P. 41(a)(1)(A). This dismissal is without prejudice. See FED. R. CIV. P. 41(a)(1)(B).



           Dated: May 4, 2020.                             Respectfully submitted,


                                                           By: /s/ Michael A. Josephson______
                                                               Michael A. Josephson
                                                               Texas Bar No. 24014780
                                                               Andrew W. Dunlap
DATE: MAY 5, 2020                                              Texas Bar No. 24078444
                                                               Carl A. Fitz
SO ORDERED:                                                    Texas Bar No. 24105863
s/ David S. Cercone                                            JOSEPHSON DUNLAP LLP
Senior U.S. District Judge                                     11 Greenway Plaza, Suite 3050
                                                               Houston, Texas 77046
                                                               713-352-1100 – Telephone
                                                               713-352-3300 – Facsimile
                                                               mjosephson@mybackwages.com
                                                               adunlap@mybackwages.com
                                                               cfitz@mybackwages.com
          Case 2:20-cv-00575-DSC Document 4 Filed 05/05/20 Page 2 of 2



                                                  AND

                                                  Richard J. (Rex) Burch
                                                  Texas Bar No. 24001807
                                                  BRUCKNER BURCH PLLC
                                                  8 Greenway Plaza, Suite 1500
                                                  Houston, Texas 77046
                                                  713-877-8788 – Telephone
                                                  713-877-8065 – Facsimile
                                                  rburch@brucknerburch.com

                                              ATTORNEYS IN CHARGE FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served by ECF electronic filing on all

known parties on this the 4th day of May, 2020.

                                                             /s/ Michael A. Josephson
                                                             Michael A. Josephson




                                                  2
